NO. 12-20-00066-CR

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

 PAUL DEWAYNE THIBODEAUX,                              §       APPEAL FROM THE 3RD
 APPELLANT

 V.                                                    §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §       ANDERSON COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Paul Dewayne Thibodeaux, acting pro se, appeals from his conviction for aggravated
assault in trial court cause number 30234-A. Under the rules of appellate procedure, the notice of
appeal must be filed within thirty days after the sentence is imposed or suspended in open court,
or after the day the trial court enters an appealable order; or within ninety days if the defendant
timely files a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that an
appellate court may extend the time to file the notice of appeal if, within fifteen days after the
filing deadline, the party “(a) files in the trial court the notice of appeal; and (b) files in the appellate
court a motion complying with Rule 10.5(b).” TEX. R. APP. P. 26.3. In this case, sentence was
imposed on June 17, 2010. Appellant filed his notice of appeal on February 27, 2020, long after
the time for filing a notice of appeal under Rule 26.2(a) or for seeking a motion to extend
under Rule 26.3.
        On February 27, this Court notified Appellant that the information received failed to show
the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed by
the rules of appellate procedure and no timely motion for an extension of time to file the notice of
appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal would be dismissed
unless the information was amended on or before March 9 to show this Court’s jurisdiction. On
March 13, Appellant filed a largely illegible motion for extension, but the motion does not show
this Court’s jurisdiction.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we dismiss Appellant’s appeal for
want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered March 18, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 18, 2020


                                         NO. 12-20-00066-CR


                               PAUL DEWAYNE THIBODEAUX,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                  Appeal from the 3rd District Court
                         of Anderson County, Texas (Tr.Ct.No. 30234-A)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.